Case 7:19-cv-00309 Document13 Filed on 10/01/19 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

JANE DOE §
Plaintiff §
§

Vi § CIVIL ACTION NO. 7:19-CV-00309
§
EDINBURG CONSOLIDATED §
INDEPENDENT SCHOOL DISTRICT §
Defendant §

NOTICE OF APPEARANCE

 

Please take notice that AARON I. VELA enters his appearance as co-counsel for Plaintiff.
Please serve a copy of all notices, correspondence, pleadings, or orders on Mr. Vela, who is admitted
to practice in this Court, at the following address: Aaron I. Vela, 200 East Cano St., Edinburg, Texas

78539, Telephone Number (956) 381-4440, Facsimile Number (956) 381-4445, Email:

aaron@velalaw.com.

Respectfully submitted

LAW OFFICE OF AARON I. VELA, P.C.
200 East Cano

Edinburg, Texas 78539

Telephone (956) 381-4440

Facsimile (956) 381-4445

Email: aaron@velalaw.com

By: /s/Aaron I, Vela
Aaron I. Vela
State Bar No. 00797598
Federal ID No. 244107

 

ATTORNEY FOR PLAINTIFF
Case 7:19-cv-00309 Document13 Filed on 10/01/19 in TXSD Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this document has been duly served on all
known counsel of record in accordance with Federal Rules of Civil Procedure on October 1, 2019.

/s/Aaronl. Vela
Aaron I. Vela
